Dissenting Opinions.
Henley, J. —
Section.5299 Horner 1897, does not authorize several lien holders to join in an action to foreclose. The question is raised by the demurrer for want of facts. Jones, Treas., v. Rushville Nat. Bank, 138 Ind. 87. It is not contended that there is any community of interest between appellees such- as would authorize them jointly to prosecute this action. The error in overruling the demurrer to the complaint was such a palpable violation of the law of pleading and practice as established by the decisions of the Supreme Court in this State that the cause for this reason alone ought to be reversed. Jones, Treas., v. Rushville Nat. Bank, supra; Martin v. Davis, 82 Ind. 38; Stephenson v. Martin, 84 Ind. 160; Pennville Nat. Gas. Co. v. Thomas, 21 Ind. App. 1.
Wiley, J. — I concur in the dissenting opinion of Henley, J. There is, however, another reason why, in my judgment, the conclusion reached by the trial court is erroneous, and that is there is such a variance between the allegations of the complaint and the facts specially found,-as to the description of the real estate, that' appellees-could not recover. This court cannot say that lots ninety-four and ninety-five, in the town of Kewanna, are the same as lots ninety-four and ninety-five in Toner’s addition to the town of Kewanna,